                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION


GREGORY ROSE                                                                      PLAINTIFF
#34800

v.                              Case No: 3:19-cv-00347-LPR


CATHERINE DEAN, et al.                                                        DEFENDANTS


                                        JUDGMENT

       Pursuant to the Order filed on January 22, 2020, it is considered, ordered, and adjudged

that Plaintiff’s Complaint is DISMISSED. Plaintiff’s unlawful arrest and malicious prosecution

claims are DISMISSED WITH PREJUDICE. The Court declines to exercise jurisdiction over

Plaintiff’s state-law defamation claim, and it is thus DISMISSED WITHOUT PREJUDICE. The

Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal taken from

this Judgment or the accompanying Order would not be taken in good faith.

       IT IS SO ADJUDGED this 22nd day of January 2020.

                                                   Lee P. Rudofsky
                                                   UNITED STATES DISTRICT JUDGE
